Citation Nr: 0203138	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  01-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an increased rating for dermatitis, 
currently rated as 10 percent
disabling.  

(The issue of entitlement to service-connection for 
adjustment disorder (claimed as
depression), secondary to service-connected dermatitis, will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to September 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.

The Board is undertaking additional development on the issue 
of entitlement to service-connection for adjustment disorder 
(claimed as depression), secondary to service-connected 
dermatitis, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified as amended at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified as amended at 38 C.F.R. § 20.903.)  After 
giving notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue.

The Board notes that in the veteran's December 1999 
statement, he inquires whether he can receive back 
compensation from the time when he first filed his claim for 
service-connection of a rash in 1980.  This inquiry can be 
construed as an informal claim for entitlement to an earlier 
effective date for the service-connected dermatitis.  
Accordingly, the Board refers this matter to the RO for any 
action deemed necessary. 


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2. The veteran's service-connected dermatitis does not 
manifest constant exudation
or itching, extensive lesions, marked disfigurement, 
ulceration, extensive exfoliation, crusting, systemic or 
nervous manifestations, or exceptional repugnance.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
dermatitis have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.27, 4.118, Diagnostic Code 7806 (2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claim Assistance 
Act of 2000 (VCAA), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  This act and implementing 
regulations set forth requirements for assisting a claimant 
in developing the facts pertinent to his or her claim.

The Board finds that even though this law was enacted during 
the pendency of
this appeal, and thus, has not been considered by the RO, 
there is no prejudice to the veteran in proceeding with this 
appeal, as the requirements under the new laws and 
regulations have been substantially met.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (providing that when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  The Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim and the reasons the 
claim was denied.  The RO provided the veteran with a copy of 
the February
2000 rating decision as well as the March 2000 Statement of 
the Case and the
February 2001 Supplemental Statement of the Case.  The RO has 
also made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The 
veteran was afforded a VA examination in October 2000.  The 
RO requested, obtained, and reviewed medical records from the 
Ohio Department of Mental Health.  The veteran was also 
afforded a personal hearing before a Member of the Board in 
January 2002.  The veteran has not made the RO or the Board 
aware of any other evidence needed to be obtained.  Based on 
the foregoing, the Board concludes that the duty to assist 
has been satisfied, and the Board will proceed with appellate 
review.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  See 38 
C.F.R. § 4.7.

A review of the record shows that by rating decision dated in 
September 1980, the RO granted service-connection for 
dermatitis (undetermined etiology) and assigned a 
noncompensable rating, effective from September 1979.  In 
March 1998, the veteran submitted a request for an increased 
rating.  The veteran was afforded a VA examination in April 
1998 and VA outpatient treatment reports were reviewed.

A January 1998 VA record noted continuing skin problems.

The report on the April 1998 VA examination shows the veteran 
complained of itching without use of medication.  Physical 
examination revealed mostly well demarcated hypopigmented 
lesions on the veteran's back.  There were no signs of 
inflammation or scaling in the lesions.  On the anterior 
aspect of the veteran's upper arms, there was diffuse 
hypopigmentation.  Posteriorly, there were well demarcated 
hypopigmented lesions.  Gluteal areas as well as the anterior 
and posterior aspects of both thighs showed several 
hypopigmented lesions.  Both legs in the lower third on the 
anterior aspect showed an isolated hypopigmented lesion.  The 
face was free of any lesions.  Color photographs of the 
veteran's body were taken.  Diagnosis was hypopigmentation 
generalized, etiology unknown.  

By rating decision dated in May 1998, the RO increased the 
rating to 10 percent disabling, effective from January 1998.  
In August 1998, the veteran submitted a request for an 
increased rating and complained of constant scratching.  In 
November 1999 and December 1999 statements, the veteran 
complained of scratching his skin until it bled and described 
the sensation of feeling bugs under his skin. 

Additional VA outpatient treatment records dated from July 
1998 to August 1998 were associated with the file.  A July 
1998 record shows the veteran complained of itching at night.

The appealed February 2000 RO rating decision continued the 
10 percent rating based on no new specific findings related 
to the veteran's skin condition noted on the additional 
evidence.  The veteran complained of constant itching 
controlled by medication in a February 2000 statement.  In 
March 2000, the veteran's mother submitted a statement in 
which she indicates that the veteran's skin breaks out and 
that sometimes it is so terrible that he has spots.  The 
veteran filed a Notice of Disagreement in March 2000 and 
indicated that people asked him why he always scratches.  He 
continues to indicate that he finds himself scratching his 
skin until it bleeds.  The RO issued a Statement of the Case 
in March 2000 confirming its prior decision on the basis that 
the additional evidence received was not medical evidence 
describing the current skin symptoms or a diagnosis of the 
current condition.

June 2000 medical records from the Ohio Department of Mental 
Health were associated with the claims file.  The records 
show the veteran complained of itching and burning.

The veteran was afforded a VA examination in October 2000.  
The report shows the veteran complained of itchiness of his 
skin and that he did not always take his medications.  He 
reported that he was not currently using any creams or taking 
any medications.  Symptoms of occasional itchiness and pain 
were noted.  There was no ulceration or crusting of the skin 
noted on examination.  There were no outstanding nervous 
manifestations.  He indicated that when his skin felt like it 
was crawling, he had itchiness and pain at that time.  No 
current itchiness or pain of his arms or back was noted.  
Physical examination revealed the veteran's skin's turgor was 
normal with no signs of dehydration, anemia, stasis ulcers, 
or pedal edema.  The examiner noted no current crusting or 
itchy areas of the skin as the veteran claimed in the past.  
Color photographs were not taken as there was no current 
scabs or crusting of the skin areas.  Diagnosis was history 
of eczema.

The RO issued a Supplemental Statement of the Case in 
February 2001 confirming its prior decision on the basis that 
recent evidence showed some improvement in the condition but 
sustained improvement was not definitively established and 
pursuant to 38 C.F.R. 3.344, evaluation of the veteran's skin 
condition was continued at 10 percent disabling.  The veteran 
filed a Substantive Appeal in February 2001.

In the October 2001 Statement of Accredited Representation, 
the service representative indicates the veteran complains of 
constant itching, scratching until his skin bleeds, and 
showering three to five times a days due to the feeling of 
bugs crawling under his skin.

The veteran presented testimony on his skin condition at a 
videoconference hearing held before a Member of the Board in 
January 2002.  The veteran testified that his skin condition 
had worsened as lost pigmentation in areas on his back, 
buttocks, and his legs had become larger.  He indicated that 
there were no pimple-like bumps over the areas.  He testified 
the areas were sensitive, especially when he showered and 
medication alleviated the itching and stopped him from 
scratching.  He also testified that he used one tube of 
medication a week.  In response to a question of whether his 
skin condition always stayed the same or flared up, the 
veteran testified that "[a] lot of times the spots spread 
out" and when he stopped drinking, the formerly light spots 
turned from dark back to light.  The veteran indicated that 
there was never any discharge from the sores except for blood 
when he scratched them.  The veteran testified that he used 
medication every day after he showered.  

The veteran's service-connected dermatitis is currently 
assigned a 10 percent rating under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7806, which prescribes a 10 
percent rating for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
30 percent rating for constant exudation or itching, 
extensive lesions, or marked disfigurement, and a 50 percent 
rating for ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  

Based on a review of the evidence of record, the Board finds 
that the veteran's disability picture more closely 
approximates the criteria for the currently assigned 10 
percent rating under Diagnostic Code 7806, and that the 
preponderance of the evidence is against assignment of a 
rating in excess of 10 percent at this time. Clinical 
findings reported on the October 2000 VA examination report 
indicate the veteran's skin condition continues to lack 
constant exudation or itching, extensive lesions, or marked 
disfigurement, or manifests other symptoms which would 
warrant a rating in excess of 10 percent under Diagnostic 
Code 7806.  Subjective complaints and objective findings 
revealed the following:  no ulceration, crusting, or scabs of 
the skin; no outstanding nervous manifestations; occasional 
itchiness and pain; no current itchiness or pain of the arms 
or back during the examination; and normal skin turgor with 
no signs of dehydration, anemia, stasis ulcers, or pedal 
edema.  Most notably, the veteran was diagnosed with history 
of eczema.  The veteran's mother described the veteran's 
symptoms in terms of flare-ups as opposed to a constant 
condition in her March 2000 statement.  The Board notes that 
the foregoing findings are consistent with later evidence of 
record.  Testimony elicited from the veteran in January 2002 
confirms that the veteran's hypopigmented lesions do not 
spontaneously secrete discharge.  Rather, as the veteran has 
reported various times, his hypopigmented lesions bleed after 
he extensively scratches them.  While the veteran has 
reported that he constantly itches according to various 
statements and the service representative's October 2001 
statement, the Board finds that the veteran's itching is 
manageable through consistent use of the medication 
prescribed to him.  The veteran has indicated that the 
itching is controlled by medication according to his February 
2000 statement.  During the October 2000 VA examination, the 
veteran complained of itchiness but he also reported that he 
did not always take his medications and that he was not 
currently using any creams or taking any medications.  The 
Board finds that the veteran's overall disability picture, as 
described above, more closely approximates the criteria for 
the currently assigned 10 percent, but no higher.  

The Board has also considered other diagnostic codes for 
purposes of determining whether the veteran may be entitled 
to a rating in excess of 10 percent under any of them.  None 
are applicable.  

The Board finds that as the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board has also considered the veteran's case for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b).  The veteran has made no contention that his 
service-connected dermatitis has interfered with his 
employment or seeking employment.  There is no evidence of 
record that the veteran's service-connected dermatitis causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the Board emphasizes that 
the percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1.  In the present case, to the extent that the 
veteran's dermatitis interferes with his employability, the 
currently assigned 10 percent rating adequately contemplates 
such interference, and there is no evidentiary basis in the 
record for a higher rating on an extraschedular basis.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in      38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 10 percent for dermatitis is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

